DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4, 8, and 12 provisionally rejected on the ground(s) of nonstatutory double patenting as being unpatentable over Claims 1, 2, and 10-13 of the copending Application No. 16/699631. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 8, and 12 of the current application are either anticipated, or would have been obvious over, by claims 1, 2, and 10-13 of the copending Application No. 16/699631.
4.	Below is the chart showing the similarities and differences between claims 1-4, 8, and 12 of the present application and claims 1, 2, and 10-13 of the copending Application No. 16/699631.
Exemplary Claims in Present Application No. 16/699620
Exemplary Claims in Copending Application No. 16/699631
1. A power assembly that stores and disperses energy, the power assembly comprising: 
a first energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a first magnet assembly through which electrons are driven resulting in electric output from the first magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the first magnet assembly, and the first energy object outputting a first positive output and a first negative output; 
a second energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a second magnet assembly through which electrons are driven resulting in electric output from the second magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the second magnet assembly, and the second energy object outputting a second positive output and a second negative output; 
a switch assembly adapted to perform switching to switch between: 
a first arrangement in which the first positive output is connected to the second positive output, and such first arrangement provides decreased energy output; and 
a second arrangement in which the first positive output is connected to the first negative output, and such second arrangement provides increased energy output relative to the decreased energy output; and 
the increased energy output relative to the decreased energy output is attributable to the switching.
1. A power assembly that stores and disperses energy, the power assembly comprising: 
a first energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a first magnet assembly through which electrons are driven resulting in electric output from the first magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the first magnet assembly, and the first energy object outputting a first positive output and a first negative output; 
a second energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a second magnet assembly through which electrons are driven resulting in electric output from the second magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the second magnet assembly, and the second energy object outputting a second positive output and a second negative output; 
a switch assembly adapted to perform switching to switch between: 
a first arrangement in which the first positive output is connected to the second positive output, and such first arrangement provides decreased energy output; and 
a second arrangement in which the first positive output is connected to the first negative output, and such second arrangement provides increased energy output relative to the decreased energy output, and 
the increased energy output relative to the decreased energy output is attributable to the switching; and 
the increased energy constituting output energy; and a flip assembly that performs flipping of the output energy.
2. The power assembly of claim 1, the switch assembly being controlled by a controller that controls switching between the first arrangement and the second arrangement.
2. The power assembly of claim 1, the switch assembly being controlled by a controller that controls switching between the first arrangement and the second arrangement.
3. The power assembly of claim 1, including an energy consuming device, and the increased energy output is output to the energy consuming device.
10. The power assembly of claim 1, including an energy consuming device, and the increased energy output is output to the energy consuming device.
4. The power assembly of claim 1, including an energy consuming device, and the increased energy output is output to the energy consuming device, and the energy consuming device includes a drive motor for a vehicle.
11. The power assembly of claim 1, including an energy consuming device, and the increased energy output is output to the energy consuming device, and the energy consuming device includes a drive motor for a vehicle.
8. The power assembly of claim 1, the switch assembly includes a mechanical switch.
12. The power assembly of claim 1, the switch assembly includes a mechanical switch.
12. The power assembly of claim 1, the first energy object is a mechanical energy storage device including a rotating flywheel.
13. The power assembly of claim 1, the first energy object is a mechanical energy storage device including a rotating flywheel.


5.	Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631 hereinafter Miner, in view of Dolinski et al. (US 2014/0218140).
	Regarding claim 5, Miner teaches the power assembly, but Miner does not explicitly teach the switch assembly includes a pair of movable contact tips, a first conductor pad set, and a second conductor pad set, and the movable contact tips being selectively connected to the first conductor pad set OR the second conductor pad set.
Dolinski teaches such that said moveable contact assembly may be pivoted about said center portion from a first position to a second position wherein in said first position, said two longitudinally extending finger conductors of said first conductor portion resides in a conductive state with a blade connector of a first stationary contact assembly of said switching mechanism; and in said second position, said two longitudinally extending finger conductors of said second conductor portion resides in a conductive state with a blade connector of a second stationary contact assembly of said switching mechanism, (see abstract and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dolinski into the power assembly of Miner in order to achieve a high withstand and close-on current ratings.
6.	Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631 hereinafter Miner, in view of Dolinski et al. (US 2014/0218140) and further in view of Kuroda et al. (US 2016/0212854).
	Regarding claim 6, the combination of Miner and Dolinski teach the power assembly, but Miner and Dolinski do not explicitly teach the first conductor pad set and the second conductor pad set are provided on an insulating substrate.
Kuroda teaches a printed wiring board for mounting a semiconductor element includes an insulating substrate, a first conductor structure formed on a first side of the insulating substrate, and a second conductor structure formed on a second side of the insulating substrate on the opposite side with respect to the first side, (see par. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuroda into the power assembly of Miner and Dolinski in order provide a first conductor structure formed on a first side of the insulating substrate, and a second conductor structure formed on a second side of the insulating substrate.
7.	Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631 hereinafter Miner, in view of Connell (US 2013/0178086).
	Regarding claim 7, Miner teaches the power assembly, but Miner does not explicitly teach the pair of movable contact tips are provided on a distal end of an arm.
Connell teaches the distal end of each arm is fitted with a movable contact (see par. [0007] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Connell into the power assembly of Miner in order to provide movable contacts fixed to the distal ends of the arms.
8.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631 hereinafter Miner, in view of Siska (US 4,674,031).
	Regarding claim 9, Miner teaches the power assembly, but Miner does not explicitly teach the switch assembly includes a plurality of computer controlled, by a computer, solid state switches, and the computer configured to control the plurality of solid state switches by energizing to turn on, and by de-energizing to turn off.
Siska teaches a controller for use with a computer terminal sequentially actuates a plurality of relays each coupled in a respective AC line wherein each of the AC lines is coupled to and energizes one of a plurality of computer terminal peripherals, (see abstract; col. 1, line 67 – col. 2, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Siska into the power assembly of Miner in order to providing a computer power controller which sequentially and in a predetermined manner applies input power to and removes input power from a plurality of peripherals in a computer controlled system during system power up and power down.
9.	Claim 10 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631 hereinafter Miner, in view of Song (US 2017/0200579).
	Regarding claim 10, Miner teaches the power assembly, but Miner does not explicitly teach the switch assembly includes a static plate and a dynamic plate.
Song teaches the elastic restoring force of the reed of the electrically conductive plate and the reed of the static plate, the contact of electrically conductive plate and the contact of the static plate touch each other again. In the meantime, the pushing latch is moved away from the monitor dynamic plate of the monitor switch, (see par. [0028-0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Song into the power assembly of Miner in order to provide the effects of automatic modulation, safety protection, and conversion in a circuit.
Regarding claim 11, further Song discloses the power assembly, the dynamic plate being pivotable about a pivot and driven by a controller, (see par. [0002] and [0028-0029]).
10.	Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631 hereinafter Miner, in view of Jian et al. (US 2017/0025922).
	Regarding claim 13, Miner teaches the power assembly, but Miner does not explicitly teach wherein the first energy object is configured to be charged by increasing speed of the flywheel, and is configured to decrease in rotational speed in conjunction with the increased energy output.
Jian teaches when the flywheel is replenished energy from external energy, the rotational speed of the flywheel increase after transformation ration and speed regulation, thus, the charging speed of the flywheel gets faster. When the flywheel 200 releases energy, the rotational speed of the flywheel decreases after transformation ration and speed regulation, (see par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jian into the power assembly of Miner in order to stabilize transmission energy.
11.	Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/699631hereinafter Miner, in view of Huang et al. (US 2010/0320937).
	Regarding claim 14, Miner teaches a power assembly that stores and disperses energy, the power assembly comprising: a first energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a first magnet assembly through which electrons are driven resulting in electric output from the first magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the first magnet assembly, and the first energy object outputting a first positive output and a first negative output; a second energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a second magnet assembly through which electrons are driven resulting in electric output from the second magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the second magnet assembly, and the second energy object outputting a second positive output and a second negative output; a switch assembly adapted to perform switching to switch between: a first arrangement in which the first positive output is connected to the second positive output, and such first arrangement provides decreased energy output; a second arrangement in which the first positive output is connected to the first negative output, and such second arrangement provides increased energy output relative to the decreased energy output; and the increased energy output relative to the decreased energy output is attributable to the switching, (see claim 1).
However, Miner does not explicitly teach a first arrangement in which the first negative output is connected to the second negative output.
Huang teaches the second negative output terminal of the power supply circuit is connected to the first negative output terminal of the power-providing device, (see par. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang into the power assembly of Miner in order to reduce the power conversion loss and the fabricating cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836